                                                                                                 FORM 1
                                                                                                                                                                                     Page No:     1
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                              ASSET CASES

Case No.:                         18-15656                                                                                                                Trustee Name:                           Robert D. Barr
Case Name:                        YANG, HEERAN                                                                                                            Date Filed (f) or Converted (c):        09/20/2018 (f)
For the Period Ending:            12/31/2018                                                                                                              §341(a) Meeting Date:                   10/29/2018
                                                                                                                                                          Claims Bar Date:                        03/28/2019
                                      1                                                  2                                3                         4                        5                                        6

                         Asset Description                                          Petition/                  Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                          Unscheduled                 (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                       Value                           Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                             Less Liens, Exemptions,
                                                                                                                and Other Costs)

Ref. #
1        Household Goods & Furniture                                                    $1,000.00                                  $0.00                                          $0.00                                             FA
2        I Pad & Cell Phone                                                               $200.00                                  $0.00                                          $0.00                                             FA
3        Used clothing                                                                    $150.00                                  $0.00                                          $0.00                                             FA
4        jewelry                                                                          $100.00                                  $0.00                                          $0.00                                             FA
5        PNC Bank (9319) (Paycheck directly deposited)                                    $119.63                                  $0.00                                          $0.00                                             FA
6        Chase Bank (Joint with husband)                                                     $38.87                                $0.00                                          $0.00                                             FA
7        Chase Bank (Joint with husband)                                                     $24.16                                $0.00                                          $0.00                                             FA
8        Avoidance Claims (Preferences/Fraudulent                      (u)                    $0.00                                $1.00                                          $0.00                                           $1.00
         Conveyances)


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                       $1,632.66                                   $1.00                                           $0.00                                      $1.00



Major Activities affecting case closing:
 12/18/2018        Investigation of disposition of sale of real estate, and potential avoidance claims. Review claims.


Initial Projected Date Of Final Report (TFR):               12/30/2019                             Current Projected Date Of Final Report (TFR):        12/30/2019               /s/ ROBERT D. BARR
                                                                                                                                                                                 ROBERT D. BARR




                                            18-15656-aih               Doc 18          FILED 01/21/19                    ENTERED 01/21/19 17:52:00                   Page 1 of 1
